DETAILED ACTION
This action is responsive to the Amendment filed on 01/13/2021. Claims 2, 4, 6-9, 11, 13, 15-17, 19, and 20 have been canceled. Claims 1, 3, 5, 10, 12, 14, and 18 are pending in the case. Claims 1, 10, and 18 are independent claims.

Claim Objections
Claims 1, 3, 5, 10, 12, 14, and 18 are objected to because of the following informalities:
Claims 1, 10, and 18 recite:
The limitation reciting "in a direction at an angle to a predetermined direction" (in lines 18, 23, and 20, respectively) appears to be missing some sort of basis, axis, and/or threshold of comparison from which to base or define the “angle” as currently claimed (this feature was apparently attempted to be addressed in the follow-up reference to “the angle” (see, e.g., line 20 of claim 1, lines 25-26 of claim 10, and line 22 of claim 18), but not for the first time the “angle” limitation is defined/introduced (such as “an angle” in line 18 of claim 1, line 23 of claim 10, and line 19 of claim 18)).
Claims 5 and 14 recite:
Latitude is also given to Applicant's apparent intent to follow a Markush-type claim style (see MPEP §§ 2117 and 2173.05(h)), however it is respectfully pointed out that the "content items" in the "a group of content .
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 3, 5, 10, 12, 14, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement and written description requirements, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; {and} increasing … a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of the subsequent content item.” 
In other words, on their face, the claims would appear to require increasing an angle value to serve as a redefined “angular traversal threshold” when it is determined that an angle of the second gesture is greater than the original angular traversal threshold’s angle value (prior to its redefinition/increase). However, the Specification does not appear to have sufficient support for increasing a threshold value defined in terms of an angle per se. In their remarks, Applicant points to paragraph 12 for alleged support, but this portion only shows increasing a threshold that is defined in terms of a minimum distance (measured based on an amount of pixels) to traverse before triggering the display of the subsequent content item. For example, paragraph 12 recites an operability to “determine that the traversing of the pixels at an angle to the predetermined direction is greater than an angular traversal threshold, and when the traversing is above the angular direction threshold, the processor can increase the value of the threshold so that it takes additional traversal in the predetermined direction to trigger the display of the subsequent content item” (Specification: ¶ 12). To reiterate, the threshold value that is actually increased is defined in terms of distance (e.g. minimum amount of pixels to traverse), not in terms of degrees or angles (this concept of increasing a threshold distance (e.g. a minimum amount of pixels to traverse) as the triggering mechanism is further explored in at least paragraphs 72 and 82 of the published Specification). In conclusion, when the claims recite “determining {…} that the angle {…} is greater than an angular traversal threshold” (as recited in lines 20-21 of claim 1, lines 25-26 of claim 10, and lines 22-23 of claim 18), it can be seen that the claims start to conflate “angle” values with a distance-based threshold, and since a distance-based threshold is markedly different in scope and practice from an angle-based threshold, it is respectfully submitted that the Specification does not contain sufficient support for the limitation reciting “increasing … the value of the angular direction threshold” as currently claimed (in other words, it is not disputed whether or not it has support for increasing a threshold defined in terms of distance, but whether it has support for increasing a threshold defined in terms of an angle as currently recited).
The above written description issue also introduces its own enablement and indefiniteness concerns. For example, the limitation in question was not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention — at least in the sense that the Specification offers neither instruction nor example as to how the angle threshold would or could be increased, nor the effects such an increase would/could potentially have on the rest of the claimed limitations that are directly tied to the angular threshold” would entail (to cover either of the “distance” and/or “angle” alternative interpretations).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 10, 12, 14, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Federighi et al. (US Patent Application Pub. No. 2016/0357390, hereinafter “Federighi”).

As to independent claims 1, 10, and 18, Federighi shows a method [¶ 09], device [¶ 17], and concomitant computer-readable medium [¶ 23], comprising:
monitoring, by a processor of a computing device, a user interface for a gesture; identifying, by the processor, based on said monitoring, said gesture, said gesture corresponding to a content item displayed within said user interface; identifying, via the processor, a set of content items associated with the content item identified by said gesture; determining, by the processor, whether the gesture comprises exerting pressure on a touch screen of the computing device; when the gesture is exerting pressure on the screen, determining, by the processor, whether the pressure is above a threshold amount of pressure; when the pressure is above the threshold, providing, by the processor, an interactive preview of the identified content item and the identified set of content items, said interactive preview comprising an interface element displayed within the user interface that displays an initial display of the identified content item [“FIGS. 5A-5T illustrate exemplary embodiments of a user interface selection mode that allows a user to efficiently navigate between multiple user interfaces on an electronic device (e.g., multifunction device 100) in accordance with some embodiments. Exemplary user interfaces (e.g., user interface 506 displayed on touch screen 112) for the user interface selection mode include representations of multiple user interfaces (e.g., representations 508, 510, 526, 534, 540, and 552 of user interfaces 502, 507, 524, 536, 542, and 552, respectively for applications associated with the electronic device displayed as a virtual stack of cards (e.g., the “stack”). {…} As illustrated in FIGS. 5B-5C, the device enters a user interface selection mode upon detecting deep press 504 on the left side of the bezel of the device (e.g., an exemplary predetermined input) an increase in intensity of a contact from an intensity below ITD to an intensity above ITD.
In some embodiments, a system level gesture is used to activate a user interface selection mode. For example, as illustrated in FIGS. 5B and 5C, a deep press on the left side of the bezel of the device activates the user interface selection mode. {…} in response to detecting deep finger press 572 within user interface 502 (e.g., at the same position that device 100 detected thumb deep press 570 in FIG. 5EE), the device previews web content associated with an object displayed at the location of deep finger press 572 (e.g., the device displays preview window 574 in FIG. 5GG). {…}” (¶¶ 206-207)
Moreover, in view of Applicant’s Specification, see Apple’s 3D Touch (Original Specification: ¶¶ 04-07) and how “[n]ormally, by pressing firmly on a photo (for example), the user can preview photos on a one-by-one basis (e.g., using 3D Touch.TM. functionality)” (Original Specification: ¶ 46)]; 
further monitoring, by the processor, the user interface for a second gesture [e.g. a drag/scroll gesture to navigate through the set of content items summoned by the above pressure-based gesture | figs. 5G-5k; ¶¶ 215-221]; identifying, via the processor, based on said further monitoring, said second gesture; determining, by the processor, whether the second gesture is traversing pixels in a direction at an angle to a predetermined direction on the touch screen respective to the interactive preview of the identified content item; determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item [“Although movement of the cards in response to the drag gesture is illustrated along a straight line in FIGS. 5G-5K, in some embodiments, movement of the cards may be askew of a predefined axis or path in response to a similarly askew user input. In some embodiments, the path of the cards is fixed along a predefined path and vector components of a movement that are orthogonal to the predefined path (e.g., the downward component to movement of a contact from the upper left hand side to the lower right hand side of a touch-sensitive surface) is ignored when moving display of the cards across the screen. In some embodiments, a vector component of a movement that is orthogonal to a predefined movement path are reflected in the movement of one or more cards across the screen (e.g., the card being directly manipulated by the contact may be pulled up or down from the path of the stack, or the entire path of the stack—e.g., all the cards—may be altered).
In some embodiments, a vector component of a movement that is orthogonal to a predefined movement path is ignored when the movement creates an angle with the predefined movement path that is below a threshold angle and is accounted for when the movement creates an angle with the predefined movement path that is above the threshold angle. For example, the movement of one or more representation cards is stabilized when user input movements are askew of the predefined movement path by less than a threshold angle (e.g., 15°), to account for undesired drift in the user's movement. But, when the user makes an obvious upwards gesture (e.g., at an angle 80° askew of the predefined movement path), one or more representation cards are moved up or down on the display, in correspondence with the orthogonal vector component of the movement {…}” (¶¶ 223-224) 
For further context/examples of the threshold increase feature (either angle- and/or distance-wise), see also figs. 22A-23N; ¶¶ 237, 313, 316, & 323-332.
For example, when interpreting the threshold in terms of both distance and an angle, see how: “FIGS. 22S-22AA illustrate an embodiment where the device modifies the system-wide action positional boundaries when the contact is travelling faster on the touch screen, to allow a further buffer for user's who are rushing the gesture. {…}
FIGS. 22AB-22AG illustrate an embodiment where the gesture also includes a directional criteria. When the gesture meets the directional criteria, as illustrated in FIGS. 22AB-22AD, the device performs the system-wide action. {…}” (¶¶ 322-323)
Expanding on figs. 22AB-22AG, it is explicitly shown how a value of the angular direction threshold is increased from a first threshold 2202 to a second threshold 2204 (figs. 22AP & 23B show an even further increased threshold 2286 and 2312, respectively). This feature is even performed for the same intended result (even though the MPEP explicitly states in at least §§ 2111.04 & 2114 intended uses/results do not carry considerable patentable weight for purposes of prior art analysis) so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item (see, e.g. the threshold increase & transitioning deliberations with respect to a subsequent content item as illustrated throughout figs. 22AB-23N).];
upon determining that the second gesture is traversing a value of pixels in accordance with the increased value of the angular direction threshold of the predetermined direction, determining a speed of the second gesture's traversal; and modifying, via the processor, the interactive preview displayed within the interface element to remove the display of the identified content item and subsequently display within the interface element each of the content items in said set of content items at a rate corresponding to said second gesture's speed [“In response to detecting movement 532 of contact 530 from location 530-a in FIG. 5G to location 530-b in FIG. 5H, and continuing to location 530-c in FIG. 5I, the device further spreads out the user interface cards to the right (e.g., in the direct{ion} of the drag gesture). As illustrated in FIGS. 5G-5I, messaging card 510 moves laterally across the screen at the same speed as contact 530 (e.g., is directly manipulated by the contact) from location 510-a in FIG. 5G to location 510-b in FIG. 5H, and continuing to location 510-c in FIG. 5I {…}
As illustrated in FIGS. 5G-5I, cards displayed above the card being directly manipulated by the contact move faster than the contact. For example, web browsing card 508 moves faster than contact 530, and thus faster than messaging card 510, traveling from location 508-a in FIG. 5G to location 508-b in FIG. 5H, and eventually off of the screen (e.g., to the right of the right edge of touch screen 112) in FIG. 5I. As a result of the difference in speeds between cards, more of messaging card 510 is revealed from under web browsing card 508 as contact 530 moves to the right. For example, as a result of contact 530 moving from location 530-a in FIG. 5G to location 530-b in FIG. 5H, more of the conversation in the representation of user interface 507 is revealed (this is also shown by the appearance of the name “Messages” 520 in title 
For further context/examples into scrolling/navigating the set of content items at a rate corresponding to the second gesture's speed, see also fig. 5O; ¶¶ 219-221, 229-231, & 237-240.]. 

As to dependent claims 3 and 12, Federighi further shows:
when the traversal meets a further traversal threshold, displaying a further subsequent content item [e.g. meeting the criteria to continue scrolling through the set of content items to reveal new content items as mapped above and illustrated at least throughout figs. 5G-5W and ¶ 222. On a related note, figs. 22AP & 23B also show how a threshold is operable to be even further increased into an even larger threshold 2286/2312, respectively.]. 
As to dependent claims 5 and 14, Federighi further shows:
wherein the content items are selected from a group of content items consisting of photographs, images, email strings, text messages, tweets, videos, notes, web pages, blog entries, screens, online comments, a feed, event timelines, and media items [“Exemplary user interface hierarchies include groups of related user interfaces used for: organizing files and applications; storing and/or displaying digital images, editable documents (e.g., word processing, spreadsheet, and presentation documents), and/or non-editable documents (e.g., secured files and/or .pdf documents); recording and/or playing video and/or music; text-based communication (e.g., e-mail, texts, tweets, and social networking); voice and/or video communication (e.g., phone calls and video conferencing); and web browsing. …” (¶ 04)]. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“[After citing paragraph 12 of the specification] Applicant submits that this clearly supports the increase of an angular threshold, as is claimed.”

The Office respectfully disagrees. As was previously submitted (and respectfully reiterated herein), paragraph 12 of the specification only shows increasing a threshold that is defined in terms of a minimum distance (measured based on an amount of pixels) to traverse before triggering the display of the subsequent content item. For example, paragraph 12 recites an operability to “determine that the traversing of the pixels at an angle to the predetermined direction is greater than an angular traversal threshold, and when the traversing is above the angular direction threshold, the processor can increase the value of the threshold so that it takes additional traversal in the predetermined direction to trigger the display of the subsequent content item” (Specification: ¶ 12). To reiterate, the threshold value that is actually increased is defined in terms of distance (e.g. minimum amount of pixels to traverse), not in terms of degrees or angles (this concept of increasing a threshold pixel-based distance to traverse as the triggering mechanism is further explored in at least paragraphs 72 and 82 of the published Specification). In conclusion, when the claims recite “determining {…} that the angle {…} is greater than an angular traversal threshold” (as recited in lines 20-21 of claim 1, lines 25-26 of claim 10, increasing … the value of the angular direction threshold” as currently claimed (in other words, it is not disputed whether or not it has support for increasing a threshold defined in terms of distance, but whether it has support for increasing a threshold defined in terms of an angle as currently recited).  

“At most, Federighi discusses detecting inputs, and their intensity and direction. However, there is simply no teaching or contemplation in Federighi regarding what is specifically claimed, namely increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item, as claimed.”

The Office respectfully disagrees. Federighi is comprehensive enough to teach both of the possible interpretations for increasing a “angular traversal threshold” as claimed (that is, increasing an angle-based threshold and/or a distance-based threshold, despite the persisting USC § 112 issues indicated above). For example, in paragraphs 223-224, Federighi explicitly describes how an increased angle-based threshold makes it so that it takes additional traversal in a given direction to trigger the display of a subsequent content item (for more context on the angle-based aspect, see also figs. 22AB-22AG). Moreover,when interpreting the threshold in terms of a distance (which still has angle-based considerations as illustrated in figs. 22AB-22AG), see how Federighi explicitly recites that “the device modifies the system-wide action positional boundaries when the contact is travelling faster on to allow a further buffer for user's who are rushing the gesture. {…}
FIGS. 22AB-22AG illustrate an embodiment where the gesture also includes a directional criteria. When the gesture meets the directional criteria, as illustrated in FIGS. 22AB-22AD, the device performs the system-wide action. {…}” (¶¶ 322-323)
In other words, when viewed with respect to the embodiment illustrated on figs. 22AB-22AG, it is explicitly shown how a value of the angular direction threshold is increased from a first threshold 2202 to a second threshold 2204 (figs. 22AP & 23B even show a threshold is operable to be even further increased into an even larger threshold 2286/2312, respectively). It is noted that this feature is even performed for the same intended result of the claim (even though the MPEP clearly states in at least §§ 2111.04 & 2114 intended uses/results do not carry considerable patentable weight for purposes of prior art analysis, even though this technicality is not currently being relied upon in the current rejection) which is “so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item” (see, e.g. the threshold increase & transitioning deliberations with respect to a subsequent content item as illustrated throughout figs. 22AB-23N).
Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion





THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
Inventor
Document ID
Relevance
Ahaus; Juergen et al.
US 9740396 B1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item” (figs. 1A-1C)
KWAK; Tae Yeong et al.
US 20140317492 A1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes 

US 20170090731 A1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item” (¶ 90)
Ichikawa; Sho
US 20170083145 A1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item” (¶ 197)
Balasubramanian; Swaminathan et al.
US 20150355716 A1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item” (¶ 34)
LEE; Changho
US 20150128031 A1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction; increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined direction to trigger the display of a subsequent content item” (figs. 4A-4B; ¶ 62)
Li; Eric
US 20150022558 A1
“increasing, by the processor, a value of the angular direction threshold so that it takes additional traversal in the predetermined 

US 20140320434 A1
“determining, by the processor, that the angle respective to the predetermined direction of the second gesture is greater than an angular traversal threshold associated with the predetermined direction” (¶ 241)


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R. CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday 9:30am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173